Case 7:20-cv-01399-NSR Document 1-54 Filed 02/18/20 Page 1 of 10




                 EXHIBIT AAA
FILED: ROCKLAND COUNTY CLERK 01/21/2020 10:14 AM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 54     7:20-cv-01399-NSR Document 1-54 Filed 02/18/20 Page 2 of 10
                                                                      RECEIVED  NYSCEF: 01/21/2020




                                               1 of 9
FILED: ROCKLAND COUNTY CLERK 01/21/2020 10:14 AM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 54     7:20-cv-01399-NSR Document 1-54 Filed 02/18/20 Page 3 of 10
                                                                      RECEIVED  NYSCEF: 01/21/2020




                                               2 of 9
FILED: ROCKLAND COUNTY CLERK 01/21/2020 10:14 AM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 54     7:20-cv-01399-NSR Document 1-54 Filed 02/18/20 Page 4 of 10
                                                                      RECEIVED  NYSCEF: 01/21/2020




                                               3 of 9
FILED: ROCKLAND COUNTY CLERK 01/21/2020 10:14 AM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 54     7:20-cv-01399-NSR Document 1-54 Filed 02/18/20 Page 5 of 10
                                                                      RECEIVED  NYSCEF: 01/21/2020




                                               4 of 9
FILED: ROCKLAND COUNTY CLERK 01/21/2020 10:14 AM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 54     7:20-cv-01399-NSR Document 1-54 Filed 02/18/20 Page 6 of 10
                                                                      RECEIVED  NYSCEF: 01/21/2020




                                               5 of 9
FILED: ROCKLAND COUNTY CLERK 01/21/2020 10:14 AM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 54     7:20-cv-01399-NSR Document 1-54 Filed 02/18/20 Page 7 of 10
                                                                      RECEIVED  NYSCEF: 01/21/2020




                                               6 of 9
FILED: ROCKLAND COUNTY CLERK 01/21/2020 10:14 AM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 54     7:20-cv-01399-NSR Document 1-54 Filed 02/18/20 Page 8 of 10
                                                                      RECEIVED  NYSCEF: 01/21/2020




                                               7 of 9
FILED: ROCKLAND COUNTY CLERK 01/21/2020 10:14 AM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 54     7:20-cv-01399-NSR Document 1-54 Filed 02/18/20 Page 9 of 10
                                                                      RECEIVED  NYSCEF: 01/21/2020




                                               8 of 9
FILED: ROCKLAND COUNTY CLERK 01/21/2020 10:14 AM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                54     7:20-cv-01399-NSR Document 1-54 Filed 02/18/20 Page 10 of NYSCEF:
                                                                       RECEIVED  10      01/21/2020




                                               9 of 9
